                                                                                Case 3:19-cv-00014-WHA Document 30 Filed 08/10/20 Page 1 of 3



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                                                          IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                          7                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9   ARMANDO SARINANA,                                      No. C 19-0014 WHA (PR)
                                                                         10                  Plaintiff,                              ORDER OF SERVICE ON
                                                                                                                                     DEFENDANT SOTO
                                                                         11     v.
United States District Court




                                                                              S. SOTO; D. OSBORN; BOTELLO;
                               For the Northern District of California




                                                                         12
                                                                              E. MARTINEZ; R. BARCENA; M.
                                                                         13   VOONG
                                                                         14                  Defendant.
                                                                                                                   /
                                                                         15
                                                                         16          Pursuant to the court’s order, plaintiff has provided an address at which to serve the sole
                                                                         17   remaining defendant, S. Soto. It is therefore ordered as follows:
                                                                         18          1. The clerk shall issue summons and the United States Marshal shall serve, without
                                                                         19   prepayment of fees, a copy of the complaint with all attachments thereto, and a copy of this
                                                                         20   order upon defendant S. Soto, a.k.a. S.G. Soto, at 228 Terez Street Apt. #391, P.O. Box
                                                                         21   409090, Salinas, CA 93906.
                                                                         22          2. Defendant Soto shall file an answer in accordance with the Federal Rules of Civil
                                                                         23   Procedure.
                                                                         24          3. In order to expedite the resolution of this case:
                                                                         25                  a. No later than 91 days from the date this order is filed, Soto shall file a motion
                                                                         26   for summary judgment or other dispositive motion. If Soto is of the opinion that this case
                                                                         27   cannot be resolved by summary judgment, he shall so inform the court prior to the date the
                                                                         28   summary judgment motion is due. All papers filed with the court shall be promptly served on
                                                                                 Case 3:19-cv-00014-WHA Document 30 Filed 08/10/20 Page 2 of 3



                                                                          1   the plaintiff.
                                                                          2                    b. Plaintiff's opposition to the dispositive motion, if any, shall be filed with the
                                                                          3   court and served upon Soto no later than 28 days from the date of service of the motion.
                                                                          4   Plaintiff must read the attached page headed “NOTICE -- WARNING,” which is provided to
                                                                          5   him pursuant to Rand v. Rowland, 154 F.3d 952, 953-954 (9th Cir. 1998) (en banc), and
                                                                          6   Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir. 1988).
                                                                          7                    c. Defendant shall file a reply brief no later than 14 days after the date of
                                                                          8   service of the opposition.
                                                                          9                    d. The motion shall be deemed submitted as of the date the reply brief is due.
                                                                         10   No hearing will be held on the motion unless the court so orders at a later date.
                                                                         11                    e. Along with his motion, defendant shall file proof that they served plaintiff the
United States District Court
                               For the Northern District of California




                                                                         12   Rand warning at the same time they served him with their motion. Failure to do so will result in
                                                                         13   the summary dismissal of their motion.
                                                                         14           4. All communications by the plaintiff with the court must be served on defendant, or
                                                                         15   his counsel once counsel has been designated, by mailing a true copy of the document to
                                                                         16   defendant or his counsel.
                                                                         17           IT IS SO ORDERED.
                                                                         18
                                                                              Dated: August      10    , 2020.
                                                                         19                                                   WILLIAM ALSUP
                                                                                                                              UNITED STATES DISTRICT JUDGE
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                                 2
                                                                                Case 3:19-cv-00014-WHA Document 30 Filed 08/10/20 Page 3 of 3



                                                                          1                        NOTICE -- WARNING (SUMMARY JUDGMENT)
                                                                          2           If defendants move for summary judgment, they are seeking to have your case
                                                                          3   dismissed. A motion for summary judgment under Rule 56 of the Federal Rules of Civil
                                                                          4   Procedure will, if granted, end your case.
                                                                          5           Rule 56 tells you what you must do in order to oppose a motion for summary judgment.
                                                                          6   Generally, summary judgment must be granted when there is no genuine issue of material
                                                                          7   fact--that is, if there is no real dispute about any fact that would affect the result of your case,
                                                                          8   the party who asked for summary judgment is entitled to judgment as a matter of law, which
                                                                          9   will end your case. When a party you are suing makes a motion for summary judgment that is
                                                                         10   properly supported by declarations (or other sworn testimony), you cannot simply rely on what
                                                                         11   your complaint says. Instead, you must set out specific facts in declarations, depositions,
United States District Court
                               For the Northern District of California




                                                                         12   answers to interrogatories, or authenticated documents, as provided in [current Rule 56(c)], that
                                                                         13   contradict the facts shown in the defendant's declarations and documents and show that there is
                                                                         14   a genuine issue of material fact for trial. If you do not submit your own evidence in opposition,
                                                                         15   summary judgment, if appropriate, may be entered against you. If summary judgment is
                                                                         16   granted, your case will be dismissed and there will be no trial.
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                                 3
